department of the treasury internal_revenue_service washington d c government entities may uniform issue list t ep lra t3 legend decedent a individual b plan x company n account y financial_institution m official amount a state c date date date date s 3ug0 page date dear this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code with respect to decedent a correspondence dated date date date date date and date supplemented the request you are the personal representative of the estate of decedent a the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you represent that decedent a attempted to execute a rollover of amount a to her ira by means of a trustee to trustee transfer prior to her death at age but that the transfer was not completed and the subsequent distribution of amount a was not timely rolled over to an ira you assert that this failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to an error made by financial_institution m resulting in the rollover amount being transferred to account y a nonqualified account you further represent that amount a has remained in account y and has not been used for any other purpose decedent a participated in plan x which was maintained by company n on date decedent a elected to transfer a lump sum distribution of amount a to her ira at financial_institution m effective on date the date of her retirement she requested that financial_institution m provide the account number for the trustee to trustee transfer but financial_institution m provided the account number for account y instead of for the ira on date decedent a died company n on learning of decedent a’s death stopped payment of the transfer of amount a on date following efforts by decendent a’s representative to effect the transfer plan x issued a check in amount a payable to financial_institution m for the benefit of f b o decedent a unbeknownst to individual b the personal representative of decedent a decedent a had been given an incorrect account number by a representative of financial_institution m at the time the transfer was elected and the error had not been caught or corrected as a result amount a was transferred to account y a nonqualified account where it remains official an officer of financial_institution m provided a statement under penalty of perjury that financial_institution m accepts full responsibility for failing to directly roll over decedent a's pension distribution to decedent a’s ira as decedent a had instructed decedent a’s ira x was open on date the date of her election and on date the date of the actual distribution however it was subsequently closed by financial_institution m for lack of assets on date page documentation also shows that in decedent a received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a plan x distribution to taxpayer a with respect to for amount a box distribution code s of the form 1099-r was coded g indicating a direct_rollover to a qualified_plan you represent that under state law you as the personal representative of the estate of decedent a have the authority to establish a qualified rollover ira on behalf of decedent a based on the foregoing facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a from plan x sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the income_tax regulations regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to page sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that the failure to accomplish a timely rollover in this case was caused by errors made by financial_institution m which resulted in amount a being deposited into account y a nonqualified account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a into an ira will be considered a valid rollover_contribution within the meaning of sec_402 of the code however it is noted that to the extent that you as personal representative name a beneficiary of the ira sec_1_401_a_9_-4 q a-4 of the regulations provides that a designated_beneficiary must be a beneficiary as of the date of death the service will not treat any beneficiary named by you as personal representative as a designated_beneficiary under sec_401 thus for purposes of sec_401 the rollover ira will have no designated_beneficiary this ruling assumes plan x satisfied the qualification requirements of sec_401 of the code at all times relevant to this transaction finally the scope of the personal representative's powers is a matter of state law this ruling assumes that your actions in contributing amount a in decedent a’s name is in accordance with the laws of state c and pursuant to your authority as personal representative of the estate into an ira set up no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
